DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the papers filed from 12/19/2019 to 12/24/2019.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest individually or in combination that “a plurality of processing engines to access data in a logically disconnected data store; access metadata of objects stored in the data store, the metadata including information of a respective range of values of at least one clustering attribute in data contained in each respective object of the objects, partition the objects across the plurality of processing engines based on the information of the respective ranges of values of the at least one clustering attribute in the data contained in the objects, and assign, based on the partitioning, the objects to respective processing engines of the plurality of processing engines” as set forth in claims 1-20. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 20070171921 A1	Wookey; Michael et al.
US 20210034626 A1	      Watzke; Michael Warren et al.
US 10754638 B1            Dwivedi; Akash et al.
US 20200311142 A1	    Edelman; Eric Jason et al.
US 20200311054 A1	  Hicks; Harold Dillon et al.
US 8775373 B1             Ross; Robert F. et al.
US 8346824 B1             Lyle; Michael P. et al.
US 9438665 B1             Vasanth; Jai et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG K CHAU/Primary Examiner, Art Unit 2153